Citation Nr: 0302758	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for enucleation of the 
right eye with blepharitis and keratoconjunctivitis sicca, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound scar of the left arm, two inches below the axilla, with 
sensory deficits, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for partial loss 
of the left lower eyelid.

(The issues of entitlement to a compensable evaluation for 
healed scars of the left forearm and entitlement to a 
compensable evaluation for scars of the posterior surface of 
the 2nd, 3rd and 4th fingers of the left hand will be the 
subjects of a later decision by the Board of Veterans' 
Appeals (Board).)





ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1967,

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating action of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for an increased rating for his service-connected left 
eye disability and for scar of the left arm below the axilla.  
This case was previously before the Board in April 1998 and 
again in May 2000, and was remanded on each occasion for 
additional development of the record.  In this regard, the 
Board notes that at the time of the April 1998 decision, the 
Board included the veteran's service-connected scars of the 
left forearm and the fingers of the left hand in the claim 
for an increased rating for the left upper extremity.  

Based, in part, on the findings of Department of Veterans 
Affairs (VA) examinations conducted in June and July 2000, 
the RO, in a rating decision dated in November 2000, 
increased the evaluation assigned for shell fragment wound 
scar of the left arm, below the axilla from 10 percent to 20 
percent, effective September 1995, the date of the veteran's 
claim for a higher rating.  In addition, the RO assigned a 
separate noncompensable evaluation for partial loss of the 
left lower eyelid (noting that this had previously been 
included in the evaluation assigned for enucleation of the 
left eye).  

In the November 2000 rating action, the RO also granted 
service connection for bicipital tendinitis of the of the 
left shoulder, and for shell fragment wound of the left cheek 
and left lower lip, and denied service connection for a right 
eye disability.  Since the veteran has not filed a notice of 
disagreement with the denial of service connection or with 
the evaluations assigned for the disabilities for which 
service connection was granted in the November 2000 rating 
action, this decision is limited to the issues set forth on 
the cover page.

The Board is undertaking additional development concerning 
the issues of entitlement to compensable evaluations for 
scars of the left forearm and scars of the posterior surface 
of the 2nd, 3rd and 4th fingers of the left hand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran's left eye is enucleated, and the visual 
acuity in his nonservice-connected right eye is 20/20.

2.  The left axilla scar, with sensory deficit, is not 
productive of more than mild impairment.

3.  The left lower eyelid is not more than slightly 
disfiguring.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for enucleation of the 
left eye with blepharitis and keratoconjunctivitis sicca is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (2002).

2.  A rating in excess of 20 percent for shell fragment wound 
scar of the left arm, two inches below the axilla, with 
sensory deficits, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 7804, 
8510 (2002).

3.  A compensable evaluation for partial loss of the left 
lower eyelid is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.84a, 4.118, Diagnostic Codes 6032, 7800 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in August 2002, the RO advised the veteran of the 
existence of the VCAA, that he needed to submit evidence 
showing that his conditions had worsened, and to notify the 
VA of evidence that he wanted the VA to obtain for him.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran was 
injured in December 1966 when a booby trap detonated, and he 
suffered injuries to his left eye, left axilla and multiple 
fragment wounds of the left arm, chest and left hand.  It was 
noted that his left eye was enucleated and the multiple 
fragment wounds of the left arm, left axilla, and left hand 
were debrided.  There was no artery or nerve involvement.  An 
examination revealed that vision in the right eye was 20/20.  
There was good repair of the left lower lid laceration.  
There was an 11.5 cm. wound that was granulating in and 
showed no evidence of infection.  The hospital report shows 
that there was no limitation of motion or function of the 
left arm.  A clinical record cover sheet dated in February 
1967 reflects diagnoses of surgical absence of the left eye, 
and scar, left axilla, causing no limitation of function of 
the left arm, moderately disfiguring.  

By rating action dated in April 1967, the RO, based on the 
service medical records, granted service connection for 
enucleation of the left eye, evaluated as 40 percent 
disabling, and granted special monthly compensation on 
account of anatomical loss of one eye.  Subsequently, the RO, 
in a rating decision dated in September 1967, based, in part, 
on findings of VA examinations conducted in July 1967, 
granted service connection for shrapnel wound scar of the 
left arm, two inches below the axilla, evaluated as 10 
percent disabling; healed scars of the left forearm, 
evaluated as noncompensable; and healed scars of the 
posterior surface of the 2nd, 3rd and 4th fingers of the left 
hand, evaluated as noncompensable.  

On VA examination in October 1995, the veteran had complaints 
concerning left shoulder aching, and reported that the pain 
limited his ability to lift and perform certain activities.  
An examination revealed that the veteran had a moderate sized 
scar on the left upper arm that extended into the axilla 
region.  There was another scar about the area of the left 
acromioclavicular joint, and scars on the fingers of the left 
hand.  On strength testing of the left shoulder, shoulder 
shrug was 5/5, biceps and triceps strength was 5/5, and 
handgrip was 5/5.  Sensation to sharp and dull was intact in 
the left upper extremity.  There was positive crepitus with 
passive range of motion of the left shoulder.  He was able to 
flex the left shoulder to 180 degrees.  Abduction was to 160 
degrees, and adduction was to 50 degrees.  Internal rotation 
was from 0-40 degrees, and external rotation was from 0-90 
degrees.  There was positive tenderness with palpation to the 
left acromioclavicular space.  There was no redness, warmth 
or swelling.  An X-ray study of the left shoulder was 
negative.  The pertinent diagnoses were multiple scars 
secondary to shrapnel injury primarily involving the left 
side of his body and left shoulder crepitus, probable 
degenerative joint disease.

A VA examination of the eyes was also conducted in October 
1995.  Corrected near visual acuity in the right eye was 
20/20 and far was 20/15.  No diplopia or visual field deficit 
was noted.  It was noted that the prosthesis in the left eye 
was normal, with mild thinning of the conjunctiva over the 
sphere.  The diagnoses were monocular right eye, with a 
normal examination except for mild presbyopia and prosthesis 
left eye.

The veteran was seen in the ophthalmology clinic of a service 
department facility in June 1997.  He had no complaints 
concerning the left eye.  He reported some decrease in near 
vision in the right eye.  Visual acuity in the right eye was 
20/15.  There was a healthy, intact conjunctiva in the left 
eye.  The assessment was healthy examination.  

The veteran was afforded a VA peripheral nerves examination 
in November 1998.  He related that the left upper arm 
developed an aching feeling if he used it for a good deal of 
time, and stated that it "gets weak."  Motor examination 
revealed normal strength, tone and volume in all four 
extremities.  There was no weakness whatsoever in the left 
upper extremity. There was a rather complex scar on the 
medial and forward aspect of the left biceps muscle, slightly 
below the shoulder joint.  This scar extended medially around 
the arm to the mid axillary line.  The examiner stated that 
the veteran had blindness in the left eye due to absence of 
the eye, but he could not find any substantial neurological 
damage to the left upper extremity, despite the obvious 
wounds.  

The veteran was also afforded a VA examination of the joints 
in November 1998.  The examiner noted that he reviewed the 
claims folder.  The veteran reported that he had been mildly 
weak in the left arm and shoulder area since the injury.  He 
had a low level pain problem that had worsened somewhat in 
the previous few years.  He described fairly normal arm 
function, with intermittent flaring of the left anterior 
shoulder and proximal arm aching type pain.  The pain was 
brought on by overexerting, but the pain did not radiate.  
The intensity ranged from 2-3/10 to 8/10.  Active range of 
motion testing of the left shoulder showed that forward 
flexion was to 165 degrees; extension was to 40 degrees; 
abduction was to 160 degrees; adduction was to 30 degrees; 
external rotation with the elbow at 90 degrees and the 
shoulder abducted to 90 degrees was 85 degrees; and internal 
rotation was to 55 degrees.  

There was a well-healed scar over the anterior proximal left 
arm that measured 11 x 3 cm.  There was an obvious soft 
tissue deformity below the scar from the shrapnel injury.  
The axilla was palpated and mildly tender, but no foreign 
bodies or other masses were appreciated.  The clavicle, 
acromioclavicular joint and acromion were without tenderness.  
There was some tenderness to palpation in the bicipital 
tendon area and the veteran had a positive "Yergason" in 
the left shoulder.  Left upper extremity strength was 5/5 
throughout.  Sensation was intact to light touch throughout.  
Vibration was intact in the hand and sharp/dull 
discrimination was present in the left arm.  Upper extremity 
muscle stretch reflexes were difficult to elicit throughout.  
The examiner stated that the veteran seemed to be able to use 
his shoulder functionally with putting on and off his shirt.  
X-ray studies of the left shoulder were negative.  The 
diagnosis was that the veteran was right-hand dominant, with 
a shrapnel injury to the left arm as described.  The examiner 
commented that the examination was consistent with bicipital 
tendinitis and that because of the close proximity to the 
previous shrapnel wound, he believed that it was reasonable 
to conclude that it was probable that it was aggravated by 
the shrapnel injury.  

A VA eye examination was conducted in November 1998.  The 
claims folder was reviewed in conjunction with the 
examination.  Uncorrected visual acuity in the right eye was 
20/20 at distance.  Extraocular motility was within normal 
limits in the right eye.  An examination of the left eye 
revealed a prosthesis with mild mucoid discharge.  The 
examination of the underlying conjunctiva showed pink, 
healthy appearing tissue with no evidence of infection or 
inflammation.  There was no evidence of protrusion of the 
orbital implant.  The diagnoses were monocular with 
prosthesis in the left eye, status post shrapnel accident, 
stable; and presbyopic right eye, well corrected with lenses.  

VA outpatient treatment records dated in 1999 have been 
associated with the claims folder.  The veteran was seen in 
the ophthalmology clinic in May 1999 and complained of 
swelling around the socket.  Following an examination, the 
impressions were that the prosthesis was stable, without 
pain, and blepharitis.  In October 1999, it was indicated 
that the veteran's visual acuity in the right eye was 20/20.

The veteran was afforded a VA examination of the joints in 
June 2000.  The claims folder was reviewed.  The veteran 
reported a left shoulder ache when he used that arm, but 
which subsided following rest.  He related that he had loss 
of sensation in his fingertips.  An examination of the left 
shoulder disclosed no crepitus.  There was decreased range of 
motion.  There was no pain on palpation of the 
acromioclavicular joint.  There was a 4 x 4 area on the 
lateral aspect of the deltoid that had decreased vibratory 
sense.  Tactile sense was intact.  The left axilla was mildly 
tender to palpation, but no foreign bodies or other masses 
were noted.  On examination of the left forearm and elbow, 
there was no pain on palpation over the lateral or medial 
aspects.  Good vibratory sense was present and tactile sense 
was intact.  The hands showed good vibratory and tactile 
sense intact down to the fingertips.  Phalen's and Tinel's 
signs were negative.  Handgrips were equal.  Range of motion 
testing in the left shoulder revealed that forward flexion 
was to 165 degrees; abduction was to 160 degrees; adduction 
was to 30 degrees; internal rotation was to 30 degrees; and 
external rotation was to 85 degrees.  Range of motion in the 
left elbow showed that flexion/extension was to 150 degrees; 
supination was to 80 degrees; and pronation was to 80 
degrees.  Left wrist dorsiflexion was to 60 degrees; palmar 
flexion was to 70 degrees; radial deviation was to 20 
degrees; and ulnar deviation was to 30 degrees.  The hand 
could be fully extended, and a fist could be made.  It was 
noted that the fingers could be opposed.  Upper extremity 
strength was 5, and grip strength was 5.  Pronation of the 
left forearm was to 180 degrees; and supination was to 85 
degrees.  The scar of the left axilla was keloid, moveable, 
and there was no pain on palpation.  Some decreased sensation 
was noted.  It was indicated that it was disfiguring.  

X-ray studies of the left elbow disclosed metallic shrapnel 
in the soft tissues in the region of the left elbow, but no 
osseous abnormalities were seen.  An X-ray study of the left 
humerus was negative and metallic shrapnel was seen in the 
soft tissues of the distal left arm in the region of the 
elbow.  There was also a smaller piece of shrapnel in the 
proximal soft tissues of the left arm.  Photographs of the 
veteran's left upper extremity were associated with the 
examination report.  The pertinent diagnoses were metallic 
shrapnel in the soft tissues in the region of the left elbow; 
negative left humerus; metallic shrapnel seen in the soft 
tissues of the distal left arm in the region of the left 
elbow, and small pieces of shrapnel in the proximal soft 
tissues of the left arm; and traumatic eye blindness.  The 
examiner commented that the examination was consistent with 
bicipital tendinitis, and that the veteran had decreased 
sensation over the left deltoid to vibratory sense.  

A VA eye examination was conducted in June 2000.  The veteran 
complained of soreness in the left eye.  It was noted that he 
had a history of his eyelid getting stuck to the prosthesis 
and that he had to pull it out by putting a finger under the 
lid.  There was also a history of sharp pain in the left eye.  
This reportedly lasted for only a few seconds.  He also 
described an ache that occasionally lasted for a couple of 
hours.  He had no complaints concerning the right eye.  
Corrected visual acuity was 20/20 in the right eye for 
distance, and he had three points for near vision.  The 
pupils were brisk in reaction to light stimulation.  On slit 
lamp examination, the veteran was found to have a moderate 
amount of collarette at the eyelash bases on both eyes.  
There was mucous gland plugging noticed on the left side, 2-3 
grade giant papillary conjunctivitis on the left side, mucous 
noted on the conjunctival sac.  The left lower lid margin was 
missing in the lateral one third to one half.  The left side 
socket was clean.  No conjunctival congestion was noted, 
other than giant papillary conjunctivitis.  Dilated fundus 
examination showed 0.3 cup to disk ratio.  The macula, 
periphery and vessels were normal.  The assessments were 
prosthesis on the left side, with a moderate giant papillary 
conjunctivitis, dry eyes, squamous blepharitis, both eyes, 
and left lower lid margin defect, not causing any problem 
with apposition of the lid margin to the prosthesis.  

The veteran was afforded a neurological examination by the VA 
in July 2000.  He had a prosthesis in the left orbit.  Visual 
acuity and field were normal in the right eye.  In summary, 
the examiner commented that the cranial nerves examination 
was essentially normal, apart from blindness due to absence 
of the left eye.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent rating may be granted where there is anatomical 
loss of one eye with 20/40 vision in the other eye.  A 50 
percent rating is warranted where the other eye has 20/50 
vision.  Diagnostic Code 6066.  

In evaluating visual impairment, generally, the rating will 
be based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75 (2002).

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, note preceding Diagnostic Code 
8510.

A 30 percent evaluation may be assigned for incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals) of the minor extremity when moderate.  When mild, 
a 20 percent evaluation may be assigned.  Diagnostic Code 
8510.

Loss of portion of the eyelids will be rated as 
disfigurement.  See diseases of the skin.  Diagnostic Code 
6032.

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803.

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A.  Enucleation of the left eye 

It is not disputed that the veteran has an enucleated left 
eye.  As noted above, however, in order to assign a higher 
rating, the record must establish that the veteran's visual 
acuity in the nonservice-connected eye is 20/50.  Although 
the veteran has asserted that his visual acuity in his right 
eye has diminished, the fact remains that several recent VA 
examinations have demonstrated that he has 20/20 vision in 
that eye.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
enucleation of the left eye with blepharitis and 
keratoconjunctivitis sicca.

B.  Shell fragment wound scar of the left arm below the 
axilla

The record demonstrates that the veteran's scar of the left 
axilla is well healed, but there is an obvious soft tissue 
deformity in the area of the scar.  Mild tenderness of the 
axilla was present at the time of the November 1998 VA 
examination, and this finding was confirmed on the most 
recent examination, conducted in June 2000.  While it is true 
that some limitation of motion of the left shoulder has been 
documented, he clearly has not lost all motion of the 
shoulder, and in light of the fact that no loss of motion of 
the elbow has been documented, the evidence fails to 
establish that the disability is more than mild.  With 
respect to the scar in the axilla, the Board acknowledges 
that there was some decreased sensation, but that no pain was 
found on the June 2000 VA examination.  In this regard, the 
Board points out that service connection has been granted for 
bicipital tendinitis of the left shoulder with limitation of 
motion, and any loss of motion is rated under this 
disability.  The Board concludes that the 20 percent 
evaluation assigned for the shrapnel wound of the left axilla 
best reflects the symptoms associated with this disability.  
The medical findings demonstrating no more than mild 
impairment are of greater probative value than the veteran's 
statements concerning the severity of his disability.  The 
Board believes that the preponderance of the evidence is 
against the claim for an increased rating for shell fragment 
wound scar of the left arm, two inches below the axilla, with 
sensory deficits.

C.  Partial loss of the left lower eyelid

As noted above, this disability is rated based on 
disfigurement.  Following the most recent VA examination, 
conducted in June 2000, the examiner commented that the left 
lower lid margin defect was not causing any problem with 
apposition of the lid margin to the prosthesis.  Any 
disfigurement is not more than slight.  Accordingly, there is 
no basis for a compensable evaluation for this disability.  
The Board concludes that the preponderance of the evidence is 
against the claim for a higher rating for partial loss of the 
left lower eyelid.


ORDER

An increased rating for enucleation of the left eye with 
blepharitis and keratoconjunctivitis sicca is denied.

An increased rating for shell fragment wound scar of the left 
arm, two inches below the axilla, with sensory deficits is 
denied.

A compensable evaluation for partial loss of the left lower 
eyelid is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


